Case 5:20-cv-01529-SMH-MLH Document 13 Filed 08/23/21 Page 1 of 1 PageID #: 171




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


 DELIS BERNARD PIERRE                               CIVIL ACTION NO. 20-1529-P

 VERSUS                                             CHIEF JUDGE HICKS

 JERRY GOODWIN, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                            ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and noting the

 lack of written objections filed by Plaintiff and concurring with the findings of the Magistrate

 Judge under the applicable law;

         IT IS ORDERED that the motion for temporary restraining order and motion for

 preliminary injunction (Record Document 4) are DENIED.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 23rd day of August,

 2021.
